Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/02/2022 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 8/02/2022 be considered. 

Claim status
Claims 1, 13, 14, 22, 28, 36, and 53-55 are amended.  
Claims 1-11, 13-30, 32-39, 41-46 and 53-55 are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Withdrawn 35 USC § 103 
The prior rejection of Claims 1, 5-8, 10-11, 14-15, 19-20, 24-28, 32-35, 38-39, 41-46, and 53-55 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021) is withdrawn in light of Applicant’s amendments of independent claims 1, 14, and 28 to limit the method to include the administration of an immunosuppressive agent, which is a limitation that the prior art of Palmer et al. do not teach. 


	The prior rejection of Claims 2, 21, and 29 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claims 3, 4, 16, and 30 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claims 1, 14 and 28, in further view of Moeller et al., (Blood, 2005, 106:2995-3003) is withdrawn in light of Applicant’s amendments


The prior rejection of Claims 3, 16, 23, and 30 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claims 1, 14 and 28, in further view of Stephan et al., (US2016/0008399, filed 1/14/2014, prior art of record) and Perez-Diez et al., (Blood, 2007, 109:5346-5354, prior art of record) is withdrawn in light of Applicant’s amendments



The prior rejection of Claims 9, 22, and 37 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claims 13, 17 and 36 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021) is withdrawn in light of Applicant’s amendments.


The prior rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claim 1, in further view of Loew et al., (US2017/0335281, filed 3/13/2015, prior art of record) is withdrawn in light of Applicant’s amendments



New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 5-8, 10-11, 14-15, 19-20, 24-28, 32-35, 38-39, 41-46, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

Palmer (2012) teaches methods of treating cancer by T cell therapies ([0012-0013, 0100, 0104-106]. Specifically in regard to claims 1, 14, and 28, Palmer (2012) teaches the method comprises administering primary human T cells to a human subject [0083-0085, 0109],
wherein said subject has gastrointestinal cancers (e.g., stomach, small intestine, colon cancers) [0106], and
wherein said T cells are modified to 
comprise suppressed expression of the human CISH (alias CIS-1) protein in order to increase T cell activity ([0045-0046, 0052, 0099-0100]), and 
comprise an exogenous TCR specific to the cancer antigen [0050, 0121].
Furthermore in regard to claims 1, 14, and 28, Palmer teaches the T cells are CD4+ T cells [0084].
However, in regard to claims 1, 14 and 28, although Palmer et al. (2012) suggest that the subject is a human GI cancer patient and specifically suggest the exogenous TCR targets a specific tumor antigen [0050], they are silent to a method of treating human GI cancer with genetically modified CD4+ T cells comprising an exogenous TCR that targets a neo-antigen.
In regard to claims 1, 14 and 28, Tran et al., (2014) teaches a method for treating human GI cancers comprising CD4+ T cells expressing an TCR targeting a GI cancer neoantigen (Abstract, Figs. 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising genetically modified CD4+ T cells comprising an exogenous TCR that targets a GI tumor antigen as suggested by Palmer (2012) and to substitute the genetically modified CD4+ T cells comprising an exogenous TCR that targets a GI tumor neoantigen as taught by Tran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, in regard to the use of CD4+ T cells, as stated supra, Palmer explicitly suggests using CD4+ T cells, and Tran teaches that antigen specific CD4+ T cells are polyfunctional T cells that lead to disease stabilization and simultaneously produce multiple effector cytokines for an effective anti-tumor response (Abstract, p. 643, 2nd para.). Furthermore, in regard to the use of an anti-neoantigen TCR to treat GI cancers, Tran teaches that the use of neo-“nonself” epitopes allows the targeting of patient-specific mutations for highly personalized immunotherapies (p. 641, Introduction, p. 644, last para.).
However, in regard to claims 1, 14 and 28, although Palmer (2012) reduces to practice a cish-/- knock out mouse (p. 30, Example 1) and CISH knock down by shRNA (p. 31, Example 2), they are silent with respect to the T cells being made ex vivo by endonuclease mediated disruption of the CISH gene.
	Duchateau teaches a method of treating cancers comprising administering genetically modified T cells that target tumor antigens of solid tumors (Abstract, Example 1). Specifically, in regard claims 1, 14 and 28, Duchateau teaches a method comprising knocking out an immune system gene with an endonuclease and overexpressing an exogenous chimeric antigen receptor transgene (Abstract, p. 4, Summary of Invention, p. 16, last para.). 
	In regard to claims 10, 11, 19, 20, 38-39 and 53-55, Duchateau teaches the endonuclease for targeted genomic disruption is the CRISPR/Cas9 nuclease (p. 4, p. 6, last para., see Figs. 5 & 6), which Duchateau teaches is to eliminated protein expression by the targeted gene (p. 22, last para.).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat human GI cancer comprising CISH knock down and anti-neoantigen TCR transduced CD4+ T cells as suggested by Palmer et al., and substitute a CISH knock out by targeting the CISH locus by an endonuclease such as CRISPR as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of specificity and efficiency of the CRISPR system for the targeting of double stranded breaks in the genome of a cell using an easily manufactured guide RNA without provoking death of the cells (p. 4, Summary of Invention, 2nd para., p. 16, 2nd para.). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human CD4+ T cells so as to knock-out endogenous immune system genes (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4). 
	However in regard to claims 1, 14, and 28, although Duchateau teaches targeting within the exons of the TCR gene (p. 23, 2nd para., see, Table 2) and Schumann teaches targeting the exons of CXCR4 (Fig. 2A) and PD-1 (Fig. 4A) genes when making nuclease mediated disruptions in cells for knock-out purposes,  Palmer et al., (2012), Duchateau and Schumann are silent with respect to targeting exon 3 of the CISH gene.
In regard to instant claims, Jiang et al., teach the cloning and exon/intron structure of the CISH family of genes. Specifically, Jiang teaches that CISH is found in multiple isoforms, wherein the exon 1 is differentially spliced (p. 151, Fig. 1b, see excerpt below):

    PNG
    media_image1.png
    182
    819
    media_image1.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the composition of human CISH-/- and exogenous TCR expressing  CD4 T cells as suggested by Palmer et al. and target exon 3 of CISH as shown by Jiang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jiang because exon 3 is conserved among the CISH isoforms. Specifically, Zhang et al., (US2016/0272965) teaches that when targeting a gene so as to generate a loss-of-function phenotype, it is important to target a conserved exon in order to knock out all of the splice variants, and avoid targeting the first exon which is often differentially spliced [0099,0324, 0330-0331, 0341-0342, 0386]. Furthermore, because the genus size of available exons in the CISH gene is so small, one of ordinary skill in the art would have immediately envisioned exon 3 out of the limited number of 3 exons available for targeting.
	In regard to the reasonable expectation of success of specifically targeting exon 3 of the CISH gene, Zhang et al. (US2016/0175462) teaches methods of making a genomic disruption in a target gene by CRISPR-Cas, and teaches that gene to be targeted is CISH (p. 58, col 2). Furthermore, Zhang (US2016/0175462) teaches that the gRNA spacers are derived from inhibitory RNAs (p. 115, col 1, Table). In regard to instant claims, Hashimoto et al., (2009) teach an inhibitory RNA that targets CISH that is CCAATGTACGCATTGAGTATG (p. 168, Table 1), which comprises the reverse compliment of the PAM motif for CRISPR-Cas9 binding and would have been a reasonable starting point for creating gRNAs that target exon 3 because Zhang (US2016/0175462) teaches these sequences have already been optimized for specificity and maximal coverage against the target gene (p. 115, last para.).
	Finally, in regard to claims 1, 14, and 28, although Palmer (2012) teaches that the method of treating cancer in a patient can include the administration of methotrexate [0088], they are silent with respect to administering to the subject an immunosuppressive agent.   
	Nevertheless, in regard to claims 1, 14, and 28, Duchateau explicitly teaches administering an immunosuppressive agent to the cancer patient such as methotrexate (p. 26, 1st para., p. 41, lines 11-13). Note that Applicant’s specification also evidences that methotrexate is an immunosuppressive agent [00452]. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of administering human CISH-/- and exogenous TCR expressing CD4 T cells as suggested by Palmer et al. and also administer the subject an immunosuppressive agent such as methotrexate with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Palmer explicitly teaches administering methotrexate to the patient. Furthermore, Duchateau teaches that the use of immunosuppressants such as methotrexate depletes endogenous T cells to allow the selective expansion of the genetically modified T cells (p. 24, 1st para., p. 40, 2nd para.), which was consistent with Palmer’s findings that cish -/- T cells effectively treated tumors “in the absence of host T and B cells” (p. 43, Example 15). Thus, it would have been predictably obvious to administer the patient an immunosuppressive agent such as methotrexate as a means of lymphodepletion in order to improve the effects of the ex vivo engineered CISH deficient CD4 T cells comprising a cancer neoantigen specific TCR.
In regard to claims 5, 24 and 32. Palmer (2012) teaches the T cells can be tumor infiltrating cells (TILs) [0084], which Tran teaches are advantageous because of their ability to infiltrate and persist in metastatic lesions (p. 644, 2nd para.).
In regard to claims 6, 25, and 33, Palmer (2012) teaches the T cells can be derived from peripheral blood lymphocytes (PBLs) [0083-0084, 121].
In regard to claims 7-8, 26-27, and 34-35, Palmer (2012) teaches the T cell can be allogeneic or autologous [0105]. Specifically, it would have been obvious to choose autologous cells because they can avoid autoimmune responses in the patient (see p.2, 3rd para. of Duchateau), while it would have been obvious to choose allogeneic cells because they can avoid patient specific factors such as genetics or a recent infection (see p. 6, 2nd para. of Schumann) and can be pre-manufactured and characterized in detail before their use (p. 2, 2nd & 3rd, para. p, 39, 4th para.. of Duchateau).
In regard to claim 15, as stated supra, Palmer (2012) teaches the T cells comprise exogenous T cell receptors.
In regard to claims 41, 43, and 45, Palmer (2012) teaches the exogenous TCR is transduced into the T cells by a viral vector [0121], and in regard to claims 42, 44, and 46, Palmer (2012) suggests an adeno-associated viral vector [0079].
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged.
First, Applicant argues that one would not have targeted exon 2 or exon 3 of CISH. Applicant argues that (1) targeting a conserved exon could also target other CIS family members such as CIS-2, CIS-3, etc., and (2) targeting a conserved exon would have also targeted other CIS-1 splice variants. In regard to the later, Applicant argues that Jiang et al., teaches the CIS-1 splice variants may have distinct function (i.e., proliferation and differentiation) in different tissues, thus the outcome of knocking out both splice variants would have been unpredictable. Applicant cites the prior art of Tsai et al. (Nature, 2015) and Zhang et al (2015) to support the argument that gene modification with CRISPR will require a comprehensive of the off-target effects to minimize deleterious outcomes.
Second, Applicant argues that there was no motivation to knock out CISH in CD4+ T cells because instant claims require the use of an immunosuppressant, and that cish -/- T cells have been shown to lead to airway inflammation and allergic responses, and cites the prior art of Yang (2013) to support this argument. Specifically, Applicant argues that the administering CISH knockout T cells in combination with an immunosuppressant guarantees that the predominant immune cells in the patient will be the CISH knockout T cells, and this would cause adverse outcomes similar to Yang.
Applicant's arguments and the prior art of Tsai et al. (2015), Zhang et al. (2015), and Yang et al. (2013), have been fully considered but they are not persuasive.
In regard to Applicant’s first arguments, as an initial matter, the Examiner acknowledges that knocking out a conserved should knock-out all CISH splice variants. Furthermore, the Examiner has amended the prior art rejection over Palmer (2012) to include Zhang et al., (US2016/0272965), who teaches that it was well known at the time of filing to target a conserved exon in order to knock out all splice variants in order to create a loss-of-function modification in the gene of interest. Furthermore, in regard to the specificity of the CISH gRNA, as stated the prior Office action, the skilled artisan at the time of filing of the invention would have known the importance of choosing specific target site for modifying the CISH gene based on already availably algorithms for generating site specific siRNA, and gRNA.
As a second matter, the pending rejection over Palmer (2012) is directed to the in vitro engineering of human primary T cells in order to knock out CISH. Thus, the knock out is in T cells only and not a whole animal or in a human as suggested by Tsai (2015) and Zhang (2015). Thus, it would have been clear to the ordinary artisan that any potential functions of the CISH isoforms in other tissues would have been preserved when the gene is only knocked out in T cells, and there would have been no concern over any potential deleterious effects of knocking out all of the CISH isoforms in all tissues.
Furthermore, neither Jiang or Applicant’s specification provide specific evidence that knocking out all isoforms would have been deleterious. Note that Jiang teaches that the CISH isoforms “may” have distinct functions in different tissues, and presents no objective scientific evidence that their knock out would have been deleterious to T cells. As acknowledged in Applicant’s arguments, Jian does not clarify a specific known function for CIS-1b, thus there was no specific line of evidence to dissuade the artisan from knocking it out in T cells.
Finally, Palmer indicated the knock out of CISH in T cells was advantageous. As stated supra, Palmer teaches CISH inhibition in T cells increases their activity [0052, 0099-0100], and provides working examples of cish-/- T cells that secrete more effector cytokines (e.g., IFN-gamma, IL-2) and are more cytotoxic when presented with target tumor antigens (Examples 2 & 3).
In regard to Applicant’s second arguments and the prior art of Yang (2013), contrary to the taught method of Palmer (2012) that is directed to in vitro engineering of primary T cells in order to knock out CISH, the method of Yang knocks out cish in vivo. Thus, the allergic asthma responses found by Yang (2013) were a manifestation of a long-term in vivo deletion of cish, which would have included developmental effects and compensatory changes in the whole animal.
Furthermore, the CD4+ T cells of Yang (2013) are not engineered to target a specific antigen. By contrast, the CD4+ T cells of Palmer are redirected with an exogenous TCR, which targets the CISH -/- CD4+ T cells to tumor tissues. It is important to note that Yang does not explicitly teach away from using CISH knockout CD4+ T cells for cancer therapy, but only discloses their upregulated cytokine signaling. Furthermore, contrary to Applicant’s assertion that this would dissuade the ordinary artisan from using these cells for cancer therapy, as stated supra, Palmer teaches that the T cell comprising a CISH inhibitor “advantageously increase the production of effector cytokines (e.g., IFN-b, IL-2); increase T cell proliferation, persistence, survival, and cytolytic activity’ (p. 24, [0099]). Thus, it would have been recognized at the time of filing that there was a correlation between inflammatory activity and antitumor activity, and that the inhibition of CISH leading to cytokine release from CD4+ T cell would be advantageous for cancer therapy even if the patient had been previously lymphodepleted with an immunostimulatory agent. Importantly, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Huntington et al. (US2018/0298101, filed 6/11/2018, with priority to AU2015905220, filed 12/16/2015, see IDS filed 7/25/2019), which evidences that before the time of invention it was understood CISH was a T cell check-point gene and that despite the observations of Yang et al., (2013), “Cish-/- mice showed no pathology or alteration in T cell frequencies” and “that antagonizing CIS therapeutically would be unlikely to have major side effects” (p.77, 1st para of AU2015905220). Therefore, it would have been predictably obvious to treat cancers with the CISH knock out T cells when practicing a method of Palmer et al. Applicant is reminded that any conclusions of unpredictability have to be made in the context of the particular method and patient population. In instant case, lymphodepletion with an immunosuppressive agent prior to cell therapy was a routine step in the prior art, and using in vitro modified CISH knockout CD4+ T cells that were targeted to a specific cancer neoantigen would have overcome any concerns related to the in vivo modification of CISH in multiple cell types that could have led to deleterious side effects. Furthermore, the Federal Circuit found that the claims at issue would have been obvious because there had been ample suggestion in the prior art that the claimed method would have worked to treat cancer. Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.

	 



	Claims 2, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019) and Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019),  Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer is silent with respect to said cell further comprising a disruption in the endogenous TCR gene.
	With respect to claims 2, 21 and 29, Duchateau teaches composition of genetically modified allogenic T cells for immunotherapy comprising a chimeric antigen receptor transgene (Abstract). Specifically, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., see Fig. 5) in said T cells.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Claims 3, 4, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019),  Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claims 1, 14 and 28, in further view of Moeller et al., (Blood, 2005, 106:2995-3003, prior art of record)

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, although Palmer discloses the use of CD4 or CD8 T cells [0084], they are silent with respect to a combination of CD4 and CD8 cells.
In regard to instant claims, Moeller teaches that a method of treating cancers comprising a combination of transgenic CD4+ T cells and CD8+ T cells (p. 2995, Abstract & Introduction, p. 2996, Adoptive transfer model).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and combine CD8 cells as taught by Moeller with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Moeller because of “the therapeutic potential of using combined transfer of antigen-specific gene-modified CD8+ and CD4+ T cells to significantly enhance T-cell adoptive transfer strategies for cancer therapy” (Abstract).  Furthermore, MPEP 2144.06 states "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Claims 3, 16, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claims 1, 14 and 28, in further view of Stephan et al., (US2016/0008399, filed 1/14/2014, prior art of record) and Perez-Diez et al., (Blood, 2007, 109:5346-5354, prior art of record)

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer et al. are silent with respect to a combination of CD4 and NK cells.
Stephan teaches a method of treating cancers, including GI cancers, by administering a subject a composition of T cells (Abstract, [0004-0019]). Specifically, in regard to instant claims, Stephan teaches the composition of T cells comprises both CD4+ T cells and NK cells [0109].	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer et al. and combine NK cells as taught by Stephan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Perez-Diez et al., (2007) because CD4 T cells require NK cells for maximal antitumor effect (Abstract, Introduction, last para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Claims 9, 22, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

As stated supra, Palmer (2012), in view of Tran, Duchateau and Schumann suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer is silent with respect to said CISH knock out cell comprising the exogenous anti-neoantigen TCR being integrated into a disrupted TCR gene.
With respect to claims 9, 22, and 37, as stated supra, Duchateau teaches targeting the endogenous TCR alpha (i.e., TRAC) or TCR beta genes (p. 22, 2nd & 3rd para., see Fig. 5) in said T cells.
	Furthermore, with respect to claims 9, 22, and 37, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous gene using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further combine a TCR knockout as taught by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because the inactivation of the TCR alpha or beta genes results in elimination of the endogenous TCRs from the surface of the T cells thereby preventing recognition of alloantigens and subsequent graft versus host disease (GVHD) (p. 22, 1st para). 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further target the anti-neoantigen TCR transgene into the disrupted TCR locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., neoantigen specific TCR). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system genes, while simultaneously knock-in a donor sequence into the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Claims 13, 17 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019), Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019) Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021).

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, Palmer is silent with respect to said CISH knock out cell comprising the exogenous TCR being integrated into the disrupted CISH gene.
	With respect to instant claims, Duchateau teaches that the exogenous sequence can be targeted so as to replace an endogenous using the CRISPR Cas9 system via homologous recombination (Abstract, p. 4, Summary of Invention, 2nd para., p.16-17, Homologous recombination).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and further target the anti-neoantigen TCR transgene into the CISH locus by a CRISPR system as suggested by Duchateau with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Duchateau because of the specificity and efficiency of a single step CRISPR based system for the targeting the integration of donor sequence by homologous recombination (p. 16, 2nd para.), while simultaneously introducing an exogenous transgene for immunotherapy (i.e., neoantigen specific TCR). In regard to the reasonable expectation of success of using CRISPR Cas9 for a knock-in/knock-out T cell for immunotherapy purposes, Schumann demonstrates that Cas9 specifically and efficiently can genetically modify primary human T cells so as to knock-out an endogenous immune system gene, while simultaneously knock-in a donor sequence into the endogenous immune system gene (p. 2, Introduction, p. 3, Fig. 2, p. 5, Fig. 4).  
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., (WO2012/078540, see IDS filed 5/24/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019),  Duchateau et al., (WO2014/191128, filed 4/01/2014, see IDS filed 5/24/2019), Schumann et al., (PNAS, 2015, 112:10437-42, published on-line 7/27/2015, see IDS filed 5/24/2019), Jiang et al., (DNA Seq, 2000, 11:149-154, see IDS filed 7/25/2019), Zhang et al., (US2016/0272965, filed 12/17/2015, see IDS filed 5/24/2019), Zhang et al., (US2016/0175462, filed 12/16/2015, see IDS filed 5/24/2019), and Hashimoto et al., (Virology, 2009, 391:162-167, see IDS filed 8/26/2021), as applied to claim 1, in further view of Loew et al., (US2017/0335281, filed 3/13/2015, prior art of record)

As stated supra, Palmer et al. suggest a method of treating a GI cancer in a human comprising administering a genetically modified CD4+ T cell comprising a genomic disruption in CISH and overexpresses an exogenous TCR targeting a neoantigen.
However, although Duchateau teaches that the T cells can be modified by a CAR, Palmer et al. are silent with respect a genetically modified CD4+ T cell that comprises a CAR targeting a neoantigen.
Loew teaches a method of treating cancer comprising genetically modified CD4+ T cells that express a CAR (Abstract, [0158, 0209, 0234, 0239, 0653, 0660, 0714, 0716, 0729-0730, 1086], Example 3, see Figs. 33-34, 59, 62-65). Specifically, Loew teaches the CAR comprising the antigen binding domain of a TCR [0005, 0024, 00270, 0358, 0371, 0373, 0385, 0484]. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising CISH knock out and anti-neoantigen TCR transgenic CD4 T cells as suggested by Palmer (2012) et al. and substitute a CAR comprising the neoantigen specific binding domain from the TCR as taught by Loew with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Loew because CARs are more potent at T cell activation than TCRs because they also contain a costimulatory domain that enhance activation, survival and proliferation of CAR modified T cells [0005, 0024, 0363, 0529, 0533], see also p. 2. 1st para. of Duchateau). In regard to the reasonable expectation of success of substituting the CAR with the TCR neoantigen binding domain, Loew teaches that the use of the antigen binding domains from a TCR to engineer the CAR is a very useful approach to target cancer antigen that are intracellular proteins and are present as antigen peptides on the surface of cancer cells by MHC [0484], which is exactly the case for the anti-neoantigen TCR of Tran, which recognizes the ERBBIP mutation of E805G in the 13 amino acid peptide found on GI tumors (p. 642, 1st para. of Tran).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and have been addressed supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 7, 10-11, 14-15, 19-20, 24, 26, 28, 32, 34, 38-39 and 53-55 are rejected on the grounds of nonstatutory double patenting over claims 1-23 of U.S. Patent No. 10,406,177 (Moriarity et al., Patented 9/10/2019) in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019). 

The subject matter claimed in the instant application is partially disclosed in the referenced patent as follows: the method for treating a neoantigen cancer comprising CISH disrupted T cells comprising an exogenous TCR of cited patent makes obvious the method for treating cancer comprising CISH disrupted CD4 T cells comprising an exogenous neoantigen specific TCR of instant application. It is clear that elements of the cited patent claims are to be found in instant claims.   The difference between the cited patent claims and the instant claims lies in the fact that instant patent claims are more specific to the species of T cells as CD4+, and that a TCR specific to a neoantigen is used.  
Nevertheless, Tran et al., (2014) teaches a method for treating human GI cancers comprising CD4+ T cells expressing an TCR targeting a GI cancer neoantigen E805G in ERBB2IP (Abstract, Figs. 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat cancer comprising modified T cells as claimed by cited application and to substitute modified CD4+ T cells with a neoantigen targeting TCR as taught by Tran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because Tran teaches that neoantigen specific CD4+ T cells lead to disease stabilization and simultaneously produce multiple effector cytokines for an effective anti-tumor response (Abstract, p. 643, 2nd para.).
 Since the instant application claims are made obvious by cited patent claims in view of Tran, said claims are not patentably distinct.


Claims 1, 5, 7, 10-11, 14-15, 19-20, 24, 26, 28, 32, 34, 38-39 and 53-55 are provisionally rejected on the ground of nonstatutory double patenting over claims 207-208, 213-227 of copending Application No. 16/885,882, in view of Tran et al., (Science, 2014, 9:641-645, see IDS filed 5/24/2019).  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is partially disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: the method of treating cancer of cited application makes obvious the method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the cited application claims and the instant claims lies in the fact that instant application claims are more specific with respect to the type T cells as being CD4 T cells that express an exogenous TCR that binds a neoantigen.  
In regard to instant claims, Tran et al., (2014) teaches a method for treating human GI cancers comprising CD4+ T cells expressing an TCR targeting a GI cancer neoantigen E805G in ERBB2IP (Abstract, Figs. 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to treat GI cancer comprising genetically modified T cells comprising a TCR that target a tumor neoantigen as claimed by cited application and to substitute genetically modified CD4+ T cells that overexpress an anti-neoantigen TCR as taught by Tran with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so because gene modification would ensure the anti-neoantigen TCR is expressed by the cells and Tran teaches that neoantigen specific CD4+ T cells lead to disease stabilization and simultaneously produce multiple effector cytokines for an effective anti-tumor response (Abstract, p. 643, 2nd para.).
Since the instant application claims are made obvious by cited application claims in view of Tran, said claims are not patentably distinct.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 8/02/2022 are acknowledged and argues that instant rejection is moot in light of the claim amendments.
Applicant’s arguments have been considered but are not persuasive. Cited application claim 207, states in step (e) that an immunosuppressive agent is administered to the patient. Thus, the scope of cited applications claims are similar to instant claims.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633